Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Curtis L. King appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing without prejudice his petition for a writ of mandamus. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 84(b). Because King does not challenge the basis for the district court’s disposition in his informal brief, he has forfeited appellate review of the court’s order. Accordingly, we grant leave to proceed in forma pauperis and affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.